DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 4/27/22.  

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 8-9) and amendments with respect to claims 1 and 11 have been considered, and are persuasive.   The Examiner notes the inclusion of allowable subject matter previously recited from claims 10 and 20 into these claims.  

   2.   REASONS FOR ALLOWANCE
	Claims 1-9 and 11-19 are allowed.  

The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 11 recites the limitations of (or similar thereof):
“… wherein the multiple data types include input data, output data, weight values, and partial sums in a neural network, and 
wherein each of the TLBs includes a plurality of page numbers; and 
a control unit configured to: 
receive a virtual address that identifies one of the multiple data types, 
identify one of the one or more TLBs that corresponds to the data type identified by the virtual address, and 
determine a TLB hit based on the virtual address and the plurality of page numbers in the identified TLB.”

These claims limitations are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-9 and 11-19 are allowable as noted above.        
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137